DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
 
This Office action is in response to the RCE filed on 03/22/2021.

Claims 1-13 are presented for examination. 

35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of the amendment.  

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2003/0177187), in view of Morris et al. (US 2008/0313348), Ylitalo et al. (US 2009/0265541).

As to claim 1, Levine discloses the invention as claimed, including a computing system, comprising: 
an entry point operable to receive a game session request (Fig. 15, “login manager”; ¶213, “users log into the Grid”; ¶0244, “a client is logged into game #44, which is known by its name "Bootleggers"); and generate instructions for establishing a connection between a client (112, Fig. 1) and a game server (102, Fig. 1) (Fig. 2; Fig. 4; Fig. 15, “3D session manager”, “handheld session manager”; ¶0302, “The Gateway 401 identifies the Game Server 405 to which the user should be logged in, and then begins wherein the game server executes an appropriate game applications (¶0155, “one or more Game Servers, each connected to the application database, for executing the interactive, multi-user applications”; ¶0176; ¶0658; ¶0661); and renders graphical output, said graphical output streamed to said client over said connection (¶0007, “computers connected to the Internet have the ability to execute software programs that rapidly render and display data as animated, interactive three-dimensional (3D) representations of scenes”; ¶0661, “In step 5808, server 102 would cause the new "monster" character to be delivered to all other users playing the same instance of the interactive multi-user gaming application as the PC user”; ¶0663, “Grid system 100 ensures that the "monster" character is properly rendered for each user utilizing a different type of client device 112”; ¶0670, “the video stream of the mobile user running away from the "monster" character may be seen on the PC user's and laptops user's client devices”); and
a dynamically configurable proxy operable to proxy (401, Fig. 15) for said game server (102, Fig. 1) (Fig. 2; Fig. 4; Fig. 15; ¶0305, “the Gateway 401 acts as a proxy for the client”; ¶0366, “Besides validation, filtering and packet routing, each Gateway 401 fulfills an important other purpose--protecting the Grid against malicious clients, hackers and infiltrators”; ¶0388, “Packets forwarded by the Gateway 401 are routed by a proxy session on the Locale Thread of Record to the Locale Thread itself. This session represents the current binding of the client to a specific Locale on this particular Game and configured to employ said instructions to create a route to a randomly selected port on said game server through which said connection is established (Figs. 14-15; Fig. 17; ¶0027, “directing data from a user to a server process by performing a discovery process to match the user to the server process; and dynamically redirecting the data from the user to another server process when a user moves from one server process to the another server process”; ¶0302, “The Gateway 401 identifies the Game Server 405 to which the user should be logged in, and then begins directing information to that Game Server 405 from the user and from the server to the user”; ¶0322, “FIG. 15 illustrates how a single Gateway 401 dynamically routes packets to multiple Game Servers 405”; ¶0326, “As soon as the client passes the authentication process, the Gateway 401 generates a SELECT:: IDENTITY_NULL packet to multicast among the Game Servers 405”; ¶0328; ¶0331; ¶0342, “Note that this Game Server 405 is not a fixed destination. Depending upon geography, game-play and load of the client's Avatar can be handed off from one Game Server 405 to another on a dynamic basis over time”; ¶0376, “In a tiled world, the first order of business when a client logs into the Grid is to discover which host for which Game Server 405 is currently servicing the Locale tile into which the new Avatar will initially be placed”), wherein said instructions are sent to said client and include said IP address and said selected port (Fig. 15; Fig. 17;¶0302, “identifies the Game Server 405 to which the user should be logged in, and then begins directing information to that Game Server 405 from the user and from the server to the user”; ¶0329; ¶0342, “Game Server 405 is referenced by the session's host_token and provides the game ID, Internet address, and 

	Although Levine discloses the proxy that provides various functions including validation, filtering and packet routing, and protecting the Grid against malicious clients, hackers and infiltrators (¶0366) that is equivalent to a reverse proxy, Levine does not specifically use the term “reverse proxy”. 
	However, Morris discloses a reverse proxy (Fig. 8, “Reverse Proxy”; ¶0020, “a proxy may also service a server or even groups of clients as a reverse proxy, which means that traffic coming into the LAN over the WAN is first processed by the reverse proxy before being routed to the LAN clients or LAN servers”; ¶0053, “the data returned over the SSL or VPN can then be intercepted via the proxy (reverse proxy configuration) and sent back to the client via the same technique”; ¶0055, “transparent and/or reverse proxy configuration”; ¶0093, “Communications occur via SSL between the workstations and a reverse proxy with port encoding. The reverse proxy and the port decoder combine to implement the techniques”). It would obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Levine to include a reverse proxy, as taught by Morris because it would enhance communication security by installing the reverse proxy, which means that traffic coming into the network is first processed by the reverse proxy before being routed to the clients or servers (Morris, ¶0020).
	
	Although Levine discloses the proxy having an Internet protocol (IP) communication capability, which obviously has its own IP address (¶0297; ¶0405), Levine does not reverse proxy having an Internet protocol (IP) address (Figs. 4-6; ¶0019, “IP address of the web reverse-proxy”; ¶0055, “The I1 contains the HIT of the reverse-proxy and is directed to the IP address of the reverse-proxy”).
It would obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Levine to include reverse proxy having an Internet protocol (IP) address, as taught by Ylitalo because it would improve efficiency of addressing, reduce the transmission delay, and enhance transmission reliability by accurately identifying the reverse proxy (Ylitalo, ¶0019; ¶0055).

 	As to claim 2, Levine discloses the computing system as recited in claim 1 wherein said route is closed upon termination of said game session (¶0341, “logout”; ¶0484, “termination of a session with one Game Server 405”). 

 As to claim 3, it is rejected for the same reasons set forth in claim 1 above. In addition, Levine discloses the computing system as recited in claim 1 wherein said dynamically configurable proxy is further configured to select said randomly selected port and communicate said randomly selected port to said entry point (Fig. 15; (¶0305, “Clients are authenticated at the Gateway 401, their game session is managed at the Gateway 401, and their packets are validated and routed by the Gateway 401. In short, the Gateway 401 acts as a proxy for the client”; ¶0322, “FIG. 15 illustrates how a single Gateway 401 dynamically routes packets to multiple Game Servers 405”; ¶0328; 

 	As to claim 5, it is rejected for the same reasons set forth in claim 1 above. In addition, Levine discloses the computing system as recited in claim 1 wherein said entry point is operable to initiate said dynamically configurable proxy based on gaming session demand (¶0342, “Note that this Game Server 405 is not a fixed destination. Depending upon geography, game-play and load of the client's Avatar can be handed off from one Game Server 405 to another on a dynamic basis over time”; ¶0689, "checkpointing" refers to the process of taking a snapshot of the state of an executing process, so that the process can be later restarted for the purpose of fault tolerance or load balancing”). 

As to claim 6, Levine discloses the computing system as recited in claim 1 wherein said instructions include an Internet protocol (IP) address for said client and a quantity and respective types of connections to be made between said client and said game server (Fig. 9; Fig. 4; Fig. 15; ¶0342; ¶0689, "checkpointing" refers to the process of taking a snapshot of the state of an executing process, so that the process can be later restarted for the purpose of fault tolerance or load balancing”).

As to claim 7, it is rejected for the same reasons set forth in claim 1 above. In
addition, Levine discloses a method of initiating a gaming session, comprising: 
receiving a gaming session request originating at a client (Fig. 15, “login manager”; ¶213, “users log into the Grid”; ¶0244, “a client is logged into game #44, which is known by its name "Bootleggers") 
selecting a game server and at least one port thereon for said gaming session (Figs. 14-15; Fig. 17; ¶0027, “directing data from a user to a server process by performing a discovery process to match the user to the server process”; ¶0302, “The Gateway 401 identifies the Game Server 405 to which the user should be logged in, and then begins directing information to that Game Server 405 from the user and from the server to the user”; ¶0322, “FIG. 15 illustrates how a single Gateway 401 dynamically routes packets to multiple Game Servers 405”; ¶0328; ¶0331; ¶0342, “Note that this Game Server 405 is not a fixed destination. Depending upon geography, game-play and load of the client's Avatar can be handed off from one Game Server 405 to another on a dynamic basis over time”; ¶0376, “In a tiled world, the first order of business when a client logs into the Grid is to discover which host for which Game Server 405 is currently servicing the Locale tile into which the new Avatar will initially be placed”); and 
transmitting said at least one port and said IP address toward said client (Fig. 15; Fig. 17; ¶0302, “identifies the Game Server 405 to which the user should be logged in, and then begins directing information to that Game Server 405 from the user and from the server to the user”; ¶0328; ¶0329; ¶0342, “Game Server 405 is referenced by the session's host_token and provides the game ID, Internet address, and port number needed to connect this session to its Grid enabled counterpart…”). 
As to claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, Levine discloses the method as recited in claim 7 further comprising forming a route from said dynamically configurable proxy to said at least one port on said game server (Figs. 14-15; Fig. 17; ¶0027, “directing data from a user to a server process by performing a discovery process to match the user to the server process”; ¶0302, “The Gateway 401 identifies the Game Server 405 to which the user should be logged in”; ¶0322, “FIG. 15 illustrates how a single Gateway 401 dynamically routes packets to multiple Game Servers 405”; ¶0326, “As soon as the client passes the authentication process, the Gateway 401 generates a SELECT:: IDENTITY_NULL packet to multicast among the Game Servers 405”; ¶0328; ¶0331; ¶0342, “Note that this Game Server 405 is not a fixed destination. Depending upon geography, game-play and load of the client's Avatar can be handed off from one Game Server 405 to another on a dynamic basis over time”; ¶0376).
 
As to claim 9, it is rejected for the same reasons set forth in claim 1 above. In addition, Levine discloses the method as recited in claim 8 wherein said forming includes opening said at least one port on said dynamically configurable proxy (Fig. 15, “login manager”; ¶213, “users log into the Grid”; ¶0244, “a client is logged into game #44, which is known by its name "Bootleggers").

As to claim 10, Levine discloses the method as recited in claim 8 wherein said forming includes generating network address translation (NAT) rules for routing initial packets for said gaming session (Fig. 13; ¶0044, “hash encrypted packet”; 

As to claim 11, Levine discloses the method as recited in claim 10 further comprising employing a binary-tree NAT scheme in routing said initial packets based on said at least one port (Fig. 13; ¶0044, “hash encrypted packet”; ¶0302, “Since the Grid is protected behind a firewall, the Gateway 401 hides the internal structure of the game configuration from the clients outside the firewall. Gateway 401 interact with other system elements by sending and receiving information in marshaled form”).  

As to claim 12, Levine discloses the method as recited in claim 9 further comprising terminating said gaming session and closing said route (¶0341, “logout”; ¶0484, “termination of a session with one Game Server 405”). 

As to claim 13, Levine discloses the method as recited in claim 8 wherein said at least one port is randomly chosen upon initiation of said gaming session (Figs. 14-15; Fig. 17; ¶0027, “directing data from a user to a server process by performing a discovery process to match the user to the server process”; ¶0302, “The Gateway 401 identifies the Game Server 405 to which the user should be logged in”; ¶0322, “FIG. 15 illustrates how a single Gateway 401 dynamically routes packets to multiple Game Servers 405”; ¶0326, “As soon as the client passes the authentication process, the Gateway 401 . 

Conclusion
Applicant’s arguments with respect to claims 1-3 and 5-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mao et al. (US 2010/0071052), Perry (US 2003/0154306) disclose a reverse proxy mechanism assigning a dynamic port number to uniquely identify each inbound connection from the public network to a host on the private network 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        May 14, 2021